Exhibit 99.1 GOLD RESERVE INC. July 24, 2017 Dear Shareholders: The board of directors of the Company (the “Board”) is very pleased to report that the Company achieved substantial progress in 2016 which has carried over to the date of this letter. After successfully prevailing with the Venezuela government and the settlement of the Company’s October 2009 claim under the additional facility rules of the International Centre for the Settlement of Investment Disputes ("ICSID") of the World Bank to obtain compensation for the losses caused by the actions of Venezuela that terminated the Brisas property, we immediately commenced discussions with Venezuela to resolve how the compensation was to be paid. After lengthy discussions and the entering a Memorandum of Understanding, a settlement agreement (the “Settlement Agreement”) was eventually entered into between the parties in July 2016, which has subsequently been amended three times to accommodate Venezuela with what it believed to be a realistic payment schedule. Pursuant to the Settlement Agreement, as amended, Venezuela has agreed to make payments to the Company, in accordance with a payment schedule, in the aggregate amount of US$1,037 million, comprised of approximately US$797 million to satisfy the arbitral ICSID award granted in favor of the Company and US$240 million for the Company's technical mining data related to the Brisas property. In June of 2017, Venezuela paid the Company US$40 million and subsequently, in July 2017, Venezuela paid the Company an additional US$29.5 million. Pursuant to the Settlement Agreement, as amended, the Company is scheduled to receive 19 additional monthly payments of US$29.5 million and three monthly payments of US$40.8 million each month going forward, totaling approximately US$680 million. A final payment of US$285 million is scheduled to be paid on or before June 10, 2019. In addition, Venezuela has agreed to place Venezuelan financial instruments with a face value of US$350 million in trust as collateral for future payments. In 2016, the Company and Venezuela also agreed to form a joint venture company to hold, develop and put into production the gold copper and silver rights to 18,950 hectares of land which includes the Brisas property and the adjacent Cristinas gold-copper project. A wholly-owned subsidiary of the Company holds a 45% interest in the joint venture company, Empresa Mixta Ecosocialista Siembra Minera, S.A., and the remainder of the interest is held by the Venezuelan government. The aggregate payments of US$69.5 million received so far have provided the Company with the financial resources to pay off the Company’s convertible notes resulting in the Company being substantially debt free as of the date hereof. Additionally, future payments will allow the Company to honor its previously announced intention to distribute a substantial amount of the ICSID award collected to our shareholders. The Board is extremely pleased with what the Company has achieved during a very difficult time period for Venezuela. This success has been achieved by considerable effort and persistence and is not the simple by-product of having prevailed in the ICSID arbitration. Notwithstanding the recent success of the Company and the building of a solid foundation for what we believe will be a positive future for the Company and our shareholders, a dissident shareholder, Steelhead Partners, LLC, (“Steelhead”) has utilized the provisions of corporate law to nominate three new individuals (being Messrs. Michael James Johnston, Joseph Mannello and Chris Hodgson) for election to the Board and to require that the Company include a statement (the “Steelhead Statement”) in the accompanying management information circular (the “Circular”). The Steelhead Statement, among other things, questions the Company’s decision to grant stock options to directors, officers, employees and consultants in February 2017 and conveys a dissatisfaction with the performance and actions of the Board and management of the Company. For the reasons set forth in the Circular, the Board and management strongly disagree with the content of the Steelhead Statement and recommend that shareholders WITHHOLD their vote in respect of Steelhead’s nominees. In summary, the Board and management believe that: (i) based upon the review and recommendation of the Company’s nominating committee comprised of independent members of the Board, Steelhead’s nominees will not provide the Board with any skills, experience or competencies it does not already possess, as further detailed in the Circular; (ii) for the reasons set out in the Circular, the election of Steelhead’s nominees will result in the loss of members of the Board who have significant experience with, and knowledge of, the Company, its operations and the unique region in which it operates; (iii) the election of Steelhead’s nominees would result in a shareholder holding less than 10% of the outstanding shares of the Company controlling almost half of the Board; (iv) for the reasons set out in the Circular, including that stock options had not been granted since 2015, the granting of stock options to its key directors, officers, employees and consultants in February 2017 (which was based on the recommendation of the Company’s compensation committee comprised of independent members of the Board) was a legitimate and necessary action of the Board to incentivize such persons and to allocate reward based upon their respective contributions to the Company’s future progress and success; and (v) despite Steelhead’s clear expression of dissatisfaction, since the date of the Steelhead Statement, it has not taken any opportunity to provide the Board or management with a clear statement as to how the Company should proceed with its current business activities going forward. In addition to the three individuals nominated by Steelhead, Greywolf Capital Management LP (“Greywolf”), the Company’s largest shareholder, has also requested that one of its nominees (being Mr. Robert A. Cohen) be put before shareholders for election as a director at the Company’s upcoming annual meeting of shareholders to be held on August 29, 2017 (the “Meeting”). While the Board strongly recommends that shareholders WITHHOLD their votes in respect of Steelhead’s three nominees, the Board has not made a recommendation to shareholders with respect to Greywolf’s nominee. The Board believes that if all of Steelhead’s nominees and the Greywolf’s nominee are elected as directors of the Company at the Meeting, the “change of control” provisions of agreements existing between the Company and certain members of management will be triggered which may result in the loss of senior management, who are important assets to the Company, and a requirement that the Company make “change of control” payments totaling over US$15 million to such persons. We strongly believe that the future of the Company depends on the existing members of the Board and management team, their continuous efforts and their willingness to travel to
